DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,958,216. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader and do not include all of the limitations of the recited claims of USPN 10,958,216 (such as the peak current value and valley current value of claim 1 of USPN 10,958,216, among other limitations).  Nevertheless it would have been obvious to remove the additional elements/operations as recited in USPN 10,958,216 that are not present in the instant application, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  One would have been motivated to do so to simplify construction/operation of the circuit/device.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishitani et al. (USPAPN 2013/0009714).
With respect to claim 1, Nishitani et al. discloses, in Figs. 1-3B a device (Fig. 1 details disclosed in Figs. 2A-3B), comprising: 
an insulating layer (15, 15 is semi-insulating, e.g., semiconducting, and thus may be considered an “insulating layer”) disposed on a first surface of a substrate (14, 15 lays on top of 14 and thus is a substrate for 15);
 a first electrode (17) and a second electrode (18) that are disposed on a first surface of the insulating layer (upper surface), wherein the first electrode is configured to receive an input signal (e.g., signal generated by 1 when Fig. 2A is used in 3a of Fig. 
a bottom electrode (12) disposed on a second surface (bottom of 14), opposite to the first surface, of the substrate (the surfaces are opposite),
 wherein the bottom electrode is configured to receive an operating voltage (at least one of the voltages as shown in Figs. 3A and 3B) to modify a frequency of the output signal (the voltage controls the resistance of the resistors of Fig. 1 and thus controls the frequency of the oscillator/output signal, see paragraphs 0067 and 0068).  
With respect to claim 2, the device of claim 1, wherein the insulating layer extends continuously from a bottom side of the first electrode to a bottom side of the second electrode (15 is extended as claimed).  
With respect to claim 17, Nishitani et al. discloses, in Figs. 1 to 3B, a method, comprising: 
controlling a frequency of an output signal generated from a first electrode or a phase of the output signal (the phase/frequency of the output signal from 18 of Fig. 2A/2C used in the circuit of Fig. 1 is adjusted), with respect to an oscillating signal (signal input to 17/output from 1), by adjusting a voltage swing of the oscillating signal received by a second electrode or adjusting a voltage level of an operating voltage applied on a third electrode (adjusting the voltage of 12 adjusts the phase of the output signal by controlling the resistance of the resistors of Fig. 1, see paragraphs 0067 and 0068 and Figs. 3A-3B), wherein the first electrode (18) and the second electrode (17) .  

Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525.  The examiner can normally be reached on 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS J. HILTUNEN/           Primary Examiner, Art Unit 2849